Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 13




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

   UNITED STATES OF AMERICA,              )
                                          )                Case No. 1:20-cv-24800
            Plaintiff,                    )
                                          )
            v.                            )
                                          )
   JAN STROMME,                           )
                                          )
            Defendant.                    )
   _______________________________________)

                                             COMPLAINT

          1.      The United States of America brings this action to collect outstanding civil

  penalties assessed against Defendant Jan Stromme for his failure to timely and accurately report

  his financial interest in foreign bank accounts for the years 2005 through 2012, as required by 31

  U.S.C. § 5314 and its implementing regulations, and to collect accrued interest on such penalties,

  late payment penalties, and associated fees.

          2.      The United States of America brings this action under 31 U.S.C. § 5321(b)(2) and

  § 3711(g)(4)(C) at the direction of the Attorney General of the United States, and at the request

  of and with the authorization of a delegate of the Secretary of the Treasury of the United States.

                                        Jurisdiction and Venue

          3.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1345, and

  1355 because it arises under a federal statute, the United States is the plaintiff, and the action

  seeks recovery of civil penalties.

          4.      Venue is proper in this district under 28 U.S.C. § 1391(c)(1) because Mr.

  Stromme is a United States citizen that is domiciled in this district and because the civil penalties

  at issue arose in this district.


                                                    1
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 13




                                              Background

  Regulatory Background Regarding the Duty to Report Relations with Foreign Financial
  Institutions

            5.    Section 5314(a) of Title 31 provides that the Secretary of the Treasury “shall

  require” a U.S. citizen or resident to file reports when he or she “makes a transaction or

  maintains a relation for any person with a foreign financial agency.”

            6.    Although Congress did not define what constitutes a “relation” with a foreign

  financial agency, the implementing regulations make clear that “relationship” is a U.S. person’s

  “financial interest in, or signature or other authority over, a bank, securities, or other financial

  account in a foreign country.” 31 C.F.R. § 1010.350(a) (2011); see also 31 C.F.R. § 103.24

  (2005).

            7.    A report is required for any year in which the aggregate balance for such foreign

  financial accounts exceeds $10,000. 31 C.F.R. § 1010.350(a) (2011); see also 31 C.F.R. §

  1010.306(c) (2011); 31 C.F.R. § 103.27(c) (2005).

            8.    Section 5321(a)(5) of Title 31 authorizes the imposition of civil penalties for

  violations of the reporting requirements of Section 5314. Specifically, Section 5321(a)(5)(B)

  provides for a penalty of up to $10,000 per violation.

            9.    For the years at issue, 2005 through 2012, these relationships were required to be

  reported on Form TD F 90-22.1, “Report of Foreign Bank and Financial Accounts,” commonly

  known as an “FBAR,” by June 30 of the following calendar year. See 31 U.S.C. § 5314; see also

  31 C.F.R. § 1010.350(a) (2011); 31 C.F.R. § 103.24 (2005); 31 C.F.R. § 103.27(c) (2005).

            10.   Each foreign financial account must be listed separately on the FBAR, with the

  limited exception for persons with 25 or more accounts. See FBAR, Parts II, IV, available at

  https://www.irs.gov/pub/irs-pdf/f90221.pdf.

                                                     2
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 13




         11.      The maximum account value of each foreign financial account must also be

  reported. See FBAR, Part II.

         12.      The penalty set forth under 31 U.S.C. § 5321(a)(5)(B) is subject to interest and

  further penalties pursuant to 31 U.S.C. § 3717.

  Mr. Stromme’s Failure to Timely Report His Relations with Foreign Financial Institutions

         13.      Mr. Stromme is a natural born citizen of the United States and a dual citizen of

  Norway.

         14.      Mr. Stromme has significant business expertise, especially in the area of oil

  brokering.

         15.      Mr. Stromme is the 95% owner of Prime Energy Fuel Brokers (“Prime Energy”).

         16.      Mr. Stromme is the 95% owner of Wynham Investments Corporation

  (“Wynham”).

         17.      Mr. Stromme, during the years 2005 through 2012, maintained numerous foreign

  financial accounts with balances exceeding $10,000 at various foreign financial institutions.

  Specifically:

                  a.     Mr. Stromme maintained individual accounts with Fokus Bank (“Fokus”),

                         Crédit Du Nord (“Nord”), and Handelsbanken (“HB”);

                  b.     Mr. Stromme, and his wife, maintained a joint account with Fokus;

                  c.     Mr. Stromme, through Prime Energy, maintained accounts with Fokus and

                         HB; and

                  d.     Mr. Stromme, through Wynham, maintained accounts with BSI Bank

                         (“BSI”).




                                                    3
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 13




           18.    Fokus, now known as Danske Bank, is the Norwegian subsidiary of Danske Bank,

  which is based in Copenhagen.

           19.    Nord is a French banking network based in Paris.

           20.    HB is a Swedish bank based in Stockholm.

           21.    BSI is a Swiss bank based in Lugano.

           22.    In 2005, Mr. Stromme had a financial interest in, or signature authority over, the

  foreign bank accounts in the following table:

   Bank            Account No.                    Highest Balance     Ownership       Adjusted
                                                                      Interest        Balance
   Fokus           XXXXXXX6137                    $51,951             100%            $51,951

   Fokus           XXXXXXX7452                    $100,000            95%             $95,000

   HB              XXXXXXX5402                    $50,000             95%             $47,500


           23.    Mr. Stromme failed to timely report his relationships with the accounts listed in

  Paragraph 22.

           24.    In 2006, Mr. Stromme had a financial interest in, or signature authority over, the

  foreign bank accounts in the following table:

   Bank             Account No.                    Highest Balance    Ownership       Adjusted
                                                                      Interest        Balance
   Fokus            XXXXXXX6137                    $57,721            100%            $57,721

   Fokus            XXXXXXX7452                    $100,000           95%             $95,000

   HB               XXXXXXX5402                    $40,000            95%             $38,000



           25.    Mr. Stromme failed to timely report his relationships with the accounts listed in

  Paragraph 24.



                                                   4
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 13




           26.    In 2007, Mr. Stromme had a financial interest in, or signature authority over, the

  foreign bank accounts in the following table:

   Bank             Account No.                        Highest        Ownership       Adjusted
                                                       Balance        Interest        Balance
   Fokus            XXXXXXX6137                        $29,590        100%            $57,721

   Fokus            XXXXXXX7452                        $20,000        95%             $95,000

   HB               XXXXXXX5402                        $100,000       95%             $95,000

   Nord             XXXXXXXXXXXXX0050                  $86,543        100%            $86,543
                    #0300 (EUR)


           27.    Mr. Stromme had multiple Nord accounts with the same base account number.

  These accounts are distinguished in Paragraph 26 and below with four additional numbers that

  follow the base account number and the type of currency that the account held.

           28.    Mr. Stromme failed to timely report his relationships with the accounts listed in

  Paragraph 26.

           29.    In 2008, Mr. Stromme had a financial interest in, or signature authority over, the

  foreign bank accounts in the following table:

   Bank             Account No.                        Highest        Ownership       Adjusted
                                                       Balance        Interest        Balance
   Fokus            XXXXXXX6137                        $86,116        100%            $86,116

   HB               XXXXXXX5402                        $50,000        95%             $47,500

   Nord             XXXXXXXXXXXXX0050                  $206,056       100%            $206,056
                    #0300 (EUR)

   HB               XXXXXXX1968                        $81,282        100%            $81,282


           30.    Mr. Stromme failed to timely report his relationships with the accounts listed in

  Paragraph 29.


                                                   5
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 13




           31.    In 2009, Mr. Stromme had a financial interest in, or signature authority over, the

  foreign bank accounts in the following table:

   Bank             Account No.                        Highest        Ownership       Adjusted
                                                       Balance        Interest        Balance
   Fokus            XXXXXXX6137                        $4,933         100%            $4,933

   HB               XXXXXXX5402                        $50,000        95%             $47,500

   Nord             XXXXXXXXXXXXX0050                  $315,732       100%            $315,732
                    #0300 (EUR)

   HB               XXXXXXX1968                        $21,873        100%            $21,873

   Nord             XXXXXXXXXXXXX5640                  $1,470         50%             $735
                    #0200 (NOK)

   Nord             XXXXXXXXXXXXX5640                  $53,464        50%             $26,732
                    #0200 (USD)

   Nord             XXXXXXXXXXXXX5640                  $60,842        50%             $30,421
                    #0202 (USD)

   Nord             XXXXXXXXXXXXX5640                  $3,010         50%             $1,505
                    #0202 (EUR)

   BSI              XXXXX97A1                          $16,323        95%             $15,507

   BSI              XXXXX97A3                          $402           95%             $382


           32.    Mr. Stromme failed to timely report his relationships with the accounts listed in

  Paragraph 31.

           33.    In 2010, Mr. Stromme had a financial interest in, or signature authority over, the

  foreign bank accounts in the following table:

   Bank             Account No.                        Highest        Ownership       Adjusted
                                                       Balance        Interest        Balance
   Fokus            XXXXXXX6137                        $16,806        100%            $16,806




                                                   6
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 7 of 13




   Nord             XXXXXXXXXXXXX0050                  $119,617       100%            $119,617
                    #0300 (EUR)

   HB               XXXXXXX1968                        $14,798        100%            $14,798

   Nord             XXXXXXXXXXXXX5640                  $24,599        50%             $12,300
                    #0200 (EUR)

   Nord             XXXXXXXXXXXXX5640                  $16,509        50%             $8,255
                    #0200 (NOK)

   Nord             XXXXXXXXXXXXX5640                  $207,957       50%             $103,979
                    #0200 (USD)

   Nord             XXXXXXXXXXXXX5640                  $1,619         50%             $810
                    #0201 (EUR)

   Nord             XXXXXXXXXXXXX5640                  $54,649        50%             $27,325
                    #0202 (USD)


           34.    Mr. Stromme failed to timely report his relationships with the accounts listed in

  Paragraph 33.

           35.    In 2011, Mr. Stromme had a financial interest in, or signature authority over, the

  foreign bank accounts in the following table:

   Bank             Account No.                        Highest        Ownership      Adjusted
                                                       Balance        Interest       Balance
   Fokus            XXXXXXX6137                        $766           100%           $766

   Nord             XXXXXXXXXXXXX0050                  $18,573        100%           $18,573
                    #0300 (EUR)

   HB               XXXXXXX1968                        $5,269         100%           $5,269

   Nord             XXXXXXXXXXXXX5640                  $61,689        50%            $30,845
                    #0200 (EUR)

   Nord             XXXXXXXXXXXXX5640                  $56,619        50%            $28,310
                    #0200 (NOK)

   Nord             XXXXXXXXXXXXX5640                  $113,265       50%            $56,633
                    #0200 (USD)

                                                   7
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 8 of 13




   Nord             XXXXXXXXXXXXX5640                  $56,588        50%            $28,294
                    #0202 (USD)


           36.    Mr. Stromme failed to timely report his relationships with the accounts listed in

  Paragraph 35.

           37.    In 2012, Mr. Stromme had a financial interest in, or signature authority over, the

  foreign bank accounts in the following table:

   Bank             Account No.                        Highest        Ownership      Adjusted
                                                       Balance        Interest       Balance
   Fokus            XXXXXXX6137                        $800           100%           $800

   Nord             XXXXXXXXXXXXX0050                  $58,808        100%           $58,808
                    #0300 (EUR)

   HB               XXXXXXX1968                        $5,578         100%           $5,578

   Nord             XXXXXXXXXXXXX0050                  $20,000        50%            $10,000
                    #0300 (USD)

   Nord             XXXXXXXXXXXXX5640                  $26,382        50%            $13,191
                    #0200 (EUR)

   Nord             XXXXXXXXXXXXX5640                  $84,244        50%            $42,122
                    #0200 (USD)

   Nord             XXXXXXXXXXXXX5640                  $62,272        50%            $31,136
                    #0202 (USD)

   Nord             XXXXXXXXXXXXX5640                  $79            50%            $40
                    #0202 (EUR)


           38.    Mr. Stromme failed to timely and accurately report his relationships with each of

  the accounts listed in Paragraph 37.

           39.    The funds in the above foreign accounts include foreign wages and foreign

  interest income that Mr. Stromme earned as an oil commodities broker and was required to

  report on his individual income tax returns.

                                                   8
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 9 of 13




          40.     Mr. Stromme did not timely file individual income tax returns for tax years 2005

  through 2011.

  Mr. Stromme’s Participation in the Offshore Voluntary Disclosure Program

          41.     On September 20, 2012, Mr. Stromme submitted an application to the Internal

  Revenue Service’s Offshore Voluntary Disclosure Program (“OVDP”).

          42.     On October 2, 2012, Mr. Stromme was accepted into the OVDP.

          43.     On January 9, 2013, Mr. Stromme filed his individual income tax returns for tax

  years 2005 through 2008.

          44.     On March 25, 2013, Mr. Stromme late-filed FBARs for years 2005 through 2011,

  and timely-filed an FBAR for 2012.

          45.     For 2012, Mr. Stromme failed to accurately identify each of the foreign accounts

  he had a relationship with and the maximum value of each account, as required by Form TD F

  90-22.1.

          46.     On April 3, 2013, Mr. Stromme filed his individual income tax returns for tax

  years 2009 through 2011.

          47.     As part of Mr. Stromme’s individual income tax returns for tax years 2005

  through 2011, Mr. Stromme filed a Schedule B, on which Mr. Stromme reported having “an

  interest in, or signature or other authority over a financial account in a foreign country.”

          48.     On June 26, 2014, Mr. Stromme filed amended FBARs for years 2005 through

  2012.

          49.     In the FBARs filed on June 26, 2014, Mr. Stromme untimely reported his

  relationship with the accounts listed in Paragraphs 22, 24, 26, 29, 31, 33, 35, and 37 above, and

  the corresponding highest balance of each account.



                                                    9
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 10 of 13




          50.     On November 10, 2016, Mr. Stromme signed a consent to extend the statute of

   limitations for assessing FBAR penalties for years 2005 through 2011 to December 31, 2018.

          51.     After Mr. Stromme failed to provide documents requested by the Internal

   Revenue Service, Mr. Stromme was removed from the OVDP.

                                             COUNT I
                                    (Judgment for § 5321 Penalties)

          52.     Mr. Stromme did not timely and accurately report the relationships he had with

   each of the financial institutions listed in Paragraphs 22, 24, 26, 29, 31, 33, 35, and 37 above

   during 2005 through 2012.

          53.     A non-willful violation of 31 U.S.C. § 5314(a) is subject to a maximum penalty of

   $10,000 for each relationship not reported.

          54.     Under the Internal Revenue Manual, if a person meets certain threshold

   conditions, including cooperating during the examination, he or she may qualify for mitigation,

   which reduces the amount of the FBAR penalties. See I.R.M. 4.26.16.6.6.1.

          55.     Under the mitigated penalty guidelines, the Internal Revenue Service assesses a

   maximum of $500 per violation in each year the maximum aggregate balance of accounts did not

   exceed $50,000; a maximum of $5,000 per violation in each year the maximum aggregate

   balance of accounts exceeded $50,000 but did not exceed $250,000; and a maximum of $10,000

   per violation in each year the maximum aggregate balance of accounts exceeded $250,000. See

   I.R.M. 4.26.16, Ex. 4.26.16-1.

          56.     The Internal Revenue Service determined that Mr. Stromme did not qualify for

   penalty mitigation because he failed to cooperate during the examination.




                                                    10
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 11 of 13




          57.     Nonetheless, the Internal Revenue Service exercised its discretion to assess a

   penalty at the mitigated guidelines for each bank, rather than each account, for a total penalty of

   $165,000 for years 2005 through 2012, as set forth in the table below:

                Year         Number of Foreign Banks            Mitigated       Total Penalty
                            with which Mr. Stromme had          Penalty
                                   a Relationship               Amount
                2005                     2                       $5,000            $10,000

                2006                      2                      $5,000            $10,000

                2007                      3                      $5,000            $15,000

                2008                      3                      $10,000           $30,000

                2009                      4                      $10,000           $40,000

                2010                      3                      $10,000           $30,000

                2011                      3                      $5,000            $15,000

                2012                      3                      $5,000            $15,000

                                         Total                                    $165,000


          58.     The Internal Revenue Service then exercised its discretion to further prorate these

   penalties to each account based on the adjusted account balances.

          59.     On November 1, 2018, the Internal Revenue Service issued a Letter 3709 to Mr.

   Stromme, informing him of the proposed FBAR assessments for 2005 through 2012. That letter

   explained that if Mr. Stromme did not agree with the proposed assessment, he could request a

   pre-assessment conference with the Appeals Office.

          60.     Mr. Stromme did not request a pre-assessment conference.

          61.     On November 30, 2018, a delegate of the Secretary of the Treasury assessed

   FBAR penalties against Mr. Stromme in the amount of $165,000 for years 2005 through 2012.


                                                    11
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 12 of 13




          62.     The statute of limitations for assessing an FBAR penalty is six years from the date

   the FBAR is required to be filed. 31 U.S.C. § 5321(b)(1).

          63.     The assessment in this case was timely. Specifically:

                  a. The assessment was timely as to years 2005 through 2011 because on

                      November 10, 2016, Mr. Stromme signed a consent to extend the statute of

                      limitations for assessing FBAR penalties for years 2005 through 2011 to

                      December 31, 2018.

                  b. The assessment was timely as to year 2012 because the statute of limitations

                      had not yet expired for that year as of the assessment date.

          64.     On December 3, 2018, a delegate of the Secretary of the Treasury issued a Letter

   3708 to Mr. Stromme, notifying him of the FBAR penalty assessment and demanding payment.

          65.     Despite the notice and demand for payment, Mr. Stromme has failed to pay the

   FBAR penalties assessed against him.

          66.     Interest and other statutory additions continue to accrue on the unpaid

   assessments.

          67.     With accrued interest and penalties, Mr. Stromme owes $187,266.12 as of

   November 3, 2020, for FBAR penalties, which is comprised of the non-willful FBAR penalties,

   as well as interest and penalties for late payment that have accrued, and will continue to accrue,

   as provided by law.




                                                   12
Case 1:20-cv-24800-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 13 of 13




                                     PRAYER FOR RELIEF

         The United States of America respectfully requests that this Court:

      a. Enter judgment in favor of the United States and against Jan Stromme in the amount of

         $187,266.12 as of November 3, 2020, plus interest and further additions as allowed by

         law that continue to accrue; and

      b. Award such other and further relief as may be available under the law.


   Dated: November 20, 2020                           Respectfully Submitted,

                                                      Richard E. Zuckerman
                                                      Principal Deputy Assistant Attorney General

                                                      Jeremy A. Rill
                                                      Jeremy A. Rill
                                                      Special Bar No. A5502675
                                                      Fla. Bar No. 124485
                                                      Jeremy.A.Rill@usdoj.gov
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 14198
                                                      Washington, D.C. 20044
                                                      202-307-0513 (v)
                                                      202-514-4963 (f)
                                                      Attorney for the United States

                                                      Of Counsel:

                                                      Ariana Fajardo Orshan
                                                      United States Attorney
                                                      Southern District of Florida




                                                 13
                                                                                                                                             Save As...                    Print                   Reset
            Case 1:20-cv-24800-XXXX Document
JS 44 (Rev. 10/20) FLSD Revised 10/14/2020   1-1 COVER
                                          CIVIL   EnteredSHEET
                                                          on FLSD Docket 11/20/2020 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
                                   United States of America                                                                              Jan Stromme

   (b)    County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant            Miami-Dade
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                         THE TRACT OF LAND INVOLVED.
   (c)    Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)

        Jeremy A. Rill, Department of Justice, Tax Division
        P.O. Box 14198, Washington, D.C. 20044, 202-307-0513
(d) Check County Where Action Arose:                 MIAMI- DADE        MONROE       BROWARD         PALM BEACH      MARTIN     ST. LUCIE      INDIAN RIVER       OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                          (For Diversity Cases Only)                                           and One Box for Defendant)
■ 1      U.S. Government                  3                 Federal Question                                                       PTF         DEF                                             PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                         Citizen of This State           1            1       Incorporated or Principal Place          4      4
                                                                                                                                                          of Business In This State

    2    U.S. Government                  4                    Diversity                             Citizen of Another State            2          2     Incorporated and Principal Place          5          5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a             3          3     Foreign Nation                            6          6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                             Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                            OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY                625 Drug Related Seizure             422 Appeal 28 USC 158                 375 False Claims Act
  120 Marine                            310 Airplane                     365 Personal Injury -              of Property 21 USC 881           423 Withdrawal                        376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                 Product Liability          690 Other                                28 USC 157                         3729 (a))
  140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                          400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                 Pharmaceutical                                                   PROPERTY RIGHTS                      410 Antitrust
      & Enforcement of Judgment             Slander                          Personal Injury                                                 820 Copyrights                        430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’               Product Liability                                               830 Patent                            450 Commerce
  152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                               835 Patent – Abbreviated              460 Deportation
                                                                                                                                               New Drug Application
                                                                                                                                             840 Trademark                         470 Racketeer Influenced and
        Student Loans                   340 Marine                            Injury Product                                                 880 Defend Trade Secrets              Corrupt Organizations
                                                                                                                                              Act of 2016
      (Excl. Veterans)                  345 Marine Product                  Liability                            LABOR                         SOCIAL SECURITY                     480 Consumer Credit
                                                                                                                                                                                     (15 USC 1681 or 1692)
  153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                710 Fair Labor Standards             861 HIA (1395ff)
      of Veteran’s Benefits             350 Motor Vehicle               370 Other Fraud                     Act                              862 Black Lung (923)                  490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle               371 Truth in Lending            720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))                850 Securities/Commodities/
  190 Other Contract                        Product Liability           380 Other Personal              740 Railway Labor Act                864 SSID Title XVI                    Exchange
  195 Contract Product Liability        360 Other Personal                  Property Damage             751 Family and Medical               865 RSI (405(g))                      890 Other Statutory Actions
  196 Franchise                             Injury                      385 Property Damage                 Leave Act                                                              891 Agricultural Acts
                                        362 Personal Injury -               Product Liability           790 Other Labor Litigation                                                 893 Environmental Matters
                                            Med. Malpractice                                            791 Empl. Ret. Inc.                                                        895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS                   Security Act                      FEDERAL TAX SUITS                    Act
    210 Land Condemnation               440 Other Civil Rights           Habeas Corpus:                                                      870 Taxes (U.S. Plaintiff             896 Arbitration
    220 Foreclosure                     441 Voting                       463 Alien Detainee                                                       or Defendant)                    899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                   510 Motions to Vacate                                               871 IRS—Third Party 26 USC             Act/Review or Appeal of
                                                                         Sentence                                                            7609                                  Agency Decision
    240 Torts to Land                   443 Housing/                        Other:                                                                                                 950 Constitutionality of State
                                        Accommodations                                                                                                                             Statutes
    245 Tort Product Liability          445 Amer. w/Disabilities -       530 General                        IMMIGRATION
    290 All Other Real Property             Employment                   535 Death Penalty              462 Naturalization Application
                                        446 Amer. w/Disabilities -       540 Mandamus & Other           465 Other Immigration
                                            Other                        550 Civil Rights                   Actions
                                        448 Education                    555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
■ 1      Original          2 Removed         3 Re-filed            4 Reinstated        5   Transferred from            6 Multidistrict         7 Appeal to                 8 Multidistrict
         Proceeding          from State        (See VI               or                    another district            Litigation
                                                                                                                                                 District Judge              Litigation      9 Remanded   from
                                                                                                                                                                                               Appellate Court
                             Court             below)                Reopened              (specify)                   Transfer
                                                                                                                                                 from Magistrate             – Direct
                                                                                                                                                 Judgment                    File
VI. RELATED/                              (See instructions): a) Re-filed Case             YES         NO              b) Related Cases           YES          NO
RE-FILED CASE(S)                                           JUDGE:                                                                                DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 31 U.S.C. § 5314: Failure to report financial interest in foreign bank accounts
                     LENGTH OF TRIAL via 3      days estimated (for both sides to try entire case)
VIII. REQUESTED IN      CHECK IF THIS IS A CLASS ACTION
                                                                    DEMAND $ 187,266.12            CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER F.R.C.P. 23
                                                                                                                                                 JURY DEMAND:                        Yes         No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD



FOR OFFICE USE ONLY : RECEIPT #                              AMOUNT                            IFP                 JUDGE                                  MAG JUDGE
        Case 1:20-cv-24800-XXXX Document 1-1 Entered on FLSD Docket 11/20/2020 Page 2 of 2
JS 44 (Rev. 10/20) FLSD Revised 10/14/2020


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required
for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each
civil complaint filed. The attorney filing a case should complete the form as follows:
I.      (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official,
giving both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
 II.    Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4
is checked, the citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable. Click here for: Nature of Suit Code Descriptions.
V.      Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553
                           Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
   Case 1:20-cv-24800-XXXX Document 1-2 Entered on FLSD Docket 11/20/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-24800
                                                                      )
                         Jan Stromme                                  )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jan Stromme
                                           848 Brickell Key Drive
                                           Apt. 3604
                                           Miami, FL 33131




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jeremy A. Rill
                                           Department of Justice, Tax Division
                                           P.O. Box 14198
                                           Washington, D.C. 20044
                                           Jeremy.A.Rill@usdoj.gov
                                           202-307-0513

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
    Case 1:20-cv-24800-XXXX Document 1-2 Entered on FLSD Docket 11/20/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-24800

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
